           Case 1:21-vv-01428-UNJ Document 12 Filed 08/31/21 Page 1 of 2




     In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-1428V
                                        UNPUBLISHED


    SALDINA MENDOZA,
                                                             Chief Special Master Corcoran
                        Petitioner,
    v.
                                                             Filed: August 6, 2021
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,                                          Motion for decision; Dismissal;
                                                             Tdap Vaccine; Guillain-Barré
                        Respondent.                          syndrome (“GBS”)


Laura Levenberg, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Heather L. Pearlman, U.S. Department of Justice, Washington, DC, for Respondent.

                                               DECISION1

       On June 3, 2021, Saldino Mendoza filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa—10 through 34,2
(the “Vaccine Act”).3 Mr. Mendoza alleged that he developed Guillain-Barré syndrome
(“GBS”) from an Tdap vaccine he received on June 7, 2018. ECF no. 1.

        On July 27, 2021, Mr. Mendoza filed a motion for a decision dismissing his
petition. ECF no. 7. For the reasons set forth below, Mr. Mendoza’s motion is
GRANTED, and this case is DISMISSED.

        In his motion, Mr. Mendoza noted that he filed this claim to preserve the statute
of limitations and did not file complete medical records with the petition. The PAR Initial

1Although I have not formally designated this Decision for publication, I am required to post it on the United
States Court of Federal Claims' website because it contains a reasoned explanation for the action in this
case, in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will be
available to anyone with access to the internet. In accordance with Vaccine Rule 18(b), Petitioner has
14 days to identify and move to redact medical or other information, the disclosure of which would constitute
an unwarranted invasion of privacy. If, upon review, I agree that the identified material fits within this
definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).

3 The caption in the petition identified Mr. Mendoza’s first name as “Saldina.” However, from the medical
records and affidavit filed with the petition, it appears Mr. Mendoza’s first name is “Saldino.”
           Case 1:21-vv-01428-UNJ Document 12 Filed 08/31/21 Page 2 of 2



Order required Mr. Mendoza to file all the statutorily required documents, including
complete medical records supporting the vaccination, pre-vaccination treatment, and
post-vaccination treatment. ECF No. 5. Mr. Mendoza received an extension of time but
did not file any additional documents to comply with the PAR Initial Order.

        On July 27, 2021, Mr. Mendoza filed a motion for a decision dismissing his
petition stating that “After further investigation of the facts and science supporting his
case have demonstrated to Petitioner that he will be unable to prove that he is entitled
to compensation in the Vaccine Program.” ECF No. 7.

        To receive compensation under the National Vaccine Injury Compensation
Program, a petitioner must prove either 1) that the vaccinee suffered a “Table Injury” –
i.e., an injury falling within the Vaccine Injury Table – corresponding to one of the
vaccinations, or 2) that the vaccinee suffered an injury that was actually caused by a
vaccine. See §§ 300aa—13(a)(1)(A) and 11(c)(1). Mr. Mendoza alleged a Non-Table
claim, i.e., that his injury, GBS, was actually caused by the Tdap vaccination.

        Under the Vaccine Act, a petitioner may not receive compensation based solely
on the petitioner’s claims alone. Rather, the petition must be supported by either
medical records or by the opinion of a competent physician. § 300aa—13(a)(1). For a
Non-Table claim, a petitioner must satisfy all three of the elements established by the
Federal Circuit in Althen v. Sec’y of Health & Hum. Servs., 418 F.3d 1274, 1278 (2005):
“(1) a medical theory causally connecting the vaccination and the injury; (2) a logical
sequence of cause and effect showing that the vaccination was the reason for the
injury; and (3) a showing of proximate temporal relationship between vaccination and
injury.”

       Initially, Mr. Mendoza has not filed complete medical records as a preliminary
statutory requirement to compensation in the Vaccine Program. In regard to the
requirements of a Non-Table claim, he has not submitted sufficient evidence to
establish the Althen prongs, such as an expert report proposing a medical theory.
Moreover, Mr. Mendoza admitted in his motion for a decision that he will not be able to
establish entitlement to compensation.

      Thus, Petitioner has failed to establish entitlement to compensation in the Vaccine
Program. This case is dismissed for insufficient proof. The clerk shall enter
judgment accordingly.4

IT IS SO ORDERED.

                                                    s/Brian H. Corcoran
                                                    Brian H. Corcoran
                                                    Chief Special Master



4If Petitioner wishes to bring a civil action, he must file a notice of election rejecting the judgment
pursuant to § 21(a) “not later than 90 days after the date of the court’s final judgment.”

                                                       2
